Citation Nr: 1432386	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  09-01 827	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a knee disorder.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for diabetes mellitus, type 2, to include as due to exposure to herbicides.

4.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to diabetes mellitus, type 2 or due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to September 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In an October 2007 rating decision, the RO, in pertinent part, denied entitlement to service connection for a bilateral knee disorder and for headaches.  

In a March 2010 rating decision, the RO denied entitlement to service connection for diabetes mellitus, type 2, due to herbicide exposure.  In September 2010, the RO confirmed and continued this denial.

In a December 2013 rating decision, the RO in Winston-Salem denied the Veteran's petition to reopen his claim for entitlement to service connection for a bilateral knee disorder; however, the claim was already on appeal at that time.  As such, the Board notes that the Veteran's claim is not a petition to reopen a previously denied claim.  

The Veteran testified before a Decision Review Officer at the RO in November 2009 (DRO Hearing).  In addition, he presented testimony before the undersigned Veterans Law Judge via videoconference in June 2014 (Board Hearing).  The transcripts of these hearings have been associated with the record.

The Veteran's claim for entitlement to service connection for diabetes mellitus, type 2 has included peripheral neuropathy of the upper extremities.  The evidence of record at the present time is inconclusive as to whether the Veteran has a diagnosis of peripheral neuropathy.  As such, the Board is remanding this issue for additional development.  The issues of entitlement to service connection for a knee disorder and entitlement to service connection for headaches are also addressed in the remand that follows the decision below.


FINDINGS OF FACT

1.  The Veteran was present in Vietnam while on active duty, traveling between the USS Ranger and the USS Constellation.

2.  The Veteran has current diabetes mellitus, type II, which is present to a compensable degree.


CONCLUSION OF LAW

The Veteran has diabetes mellitus, type 2, that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

A Veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Effective August 31, 2010, VA amended the regulatory provisions governing service connection on a presumptive basis due to exposure to herbicides. Specifically, the final rule amends 38 C.F.R. § 3.309(e) by adding, among other disabilities, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  See 75 Fed. Reg. 53,202-53,216, 53,205 (Aug. 31, 2010).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

The Veteran has contended that, in June 1966, he was stationed on the USS Ranger in the Gulf of Tonkin, and that his duties were as part of a catapult crew.  His ship received word from the USS Constellation, then in Subic Bay, that they had lost part of their catapult crew and needed replacements temporarily until permanent personnel would arrive at the ship.  The Veteran asserts that he was given orders to travel to the USS Constellation to serve as part of a catapult crew for approximately two weeks.  He indicated that he flew to Da Nang on the USS Ranger's carrier onboard delivery (COD) plane, which carried personnel and mail.  He was unable to fly to the USS Constellation while it was docked, and had to wait for that ship's COD plane to travel to the ship.  The Veteran contended that he waited in Da Nang until 4 pm, when the Constellation's COD plane arrived, and was informed by the pilot that he would be flying back to the ship the following day.  As such, the Veteran stayed overnight in Da Nang and flew to the Constellation the next day.   

The Veteran's service personnel records reflect that he was transferred from the USS Ranger to the USS Constellation for temporary duty for a period of about two weeks, beginning on June 13, 1966.

The Board notes that the record contains a March 2010 Formal Finding after attempts to verify in-country Vietnam service and an August 2010 addendum, reflecting the following attempts to confirm the Veteran's service, or presence, in Vietnam.  The Veteran's DD 214, service treatment records, and service personnel records were reviewed; there was no evidence of in-country Vietnam service.  A PIES request confirmed the dates that the USS Ranger was in the official waters of the Republic of Vietnam; however the records provided no conclusive proof of in-country service.  The Board notes here that the Veteran has not contended that he had service in Vietnam, but that he stayed overnight there while traveling between ships, as detailed above.  

The RO noted that a response to an Agent Orange request for information was received in March 2010.  The response confirmed that the USS Ranger conducted periods of Special Operations in the Gulf of Tonkin from May 25 to June 30, 1966.  In addition, this response reflected that the USS Constellation arrived off the coast of Vietnam on June 15, 1966 to conduct combat operations against the Viet Cong and military targets in North Vietnam.  It was noted that this history did not provide information regarding individuals aboard the ship or traveling to and from the ship.  The RO also reviewed the deck logs for the USS Constellation and USS Ranger for the month of June 1966 and found that there was no evidence or reports of the Veteran among the deck log entries.  It was noted that the deck logs were administrative focused and rarely reported information about individuals.

The Board finds that, while these records do not confirm the Veteran's presence in Vietnam, they do not disprove his presence there, either.  The information reflecting the locations of the USS Ranger and USS Constellation actually tends to corroborate the Veteran's contentions.  While there are no records documenting the Veteran's travel between the USS Ranger and the USS Constellation, the Veteran is certainly competent to report the details of his travel.  In addition, there is no evidence that contradicts his contentions.  In fact, the record generally supports his assertions that he was present in Vietnam in June 1966, awaiting a flight to take him to the USS Constellation, pursuant to his orders.  Therefore, the Board finds that the Veteran's reports regarding his presence in Vietnam are credible.

A September 2009 VA medical record reflects that the Veteran is diagnosed with diabetes mellitus, type II.  He was counselled regarding controlling his diet and getting exercise, and was placed on medication.  Thus, the Veteran's diabetes mellitus, type II has manifested to a compensable degree.  See 38 C.F.R. § 4.120, Diagnostic Code 7913 (2013).

As the Veteran was present in Vietnam during the relevant timeframe, he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  In addition, he has been diagnosed with diabetes mellitus, type II, which has been shown by competent medical evidence to have manifested to a compensable degree.  As such, service connection for a diabetes mellitus, type II, is granted on a presumptive basis.  38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309(e).


ORDER

Service connection for diabetes mellitus, type 2, is granted.


REMAND

At his hearing, the Veteran indicated that he was in receipt of ongoing treatment for his knee through the VA, and in particular that he had an appointment two weeks earlier at which time he received shots in his knees.  See Board Hearing transcript, page 8.  The Board notes that the most recent VA medical records in the Virtual VA or VBMS systems are dated in January 2010.  

The Veteran also indicated that he was able to obtain records showing treatment for his knees in the 1980's and 1990's.  See Board Hearing transcript, pages 9-10.  These records are not in the Virtual VA or VBMS systems.

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  VA has a duty to obtain records of treatment reported by a private physician.  Massey v. Brown, 7 Vet. App. 204 (1994).  On remand, these records should be obtained and associated with the record.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  At his hearing, the Veteran contended that he began having difficulties with his knees in service, but that it was not to the extent that he sought treatment.  The Veteran was provided with a VA examination in July 2012, in order to determine whether he had a bilateral knee disorder that was related to service.  The examiner diagnosed mild degenerative joint disease of both knees, and found that it was not related to service, noting the lack of complaints of or treatment for knee pain his service treatment records.  In part, the examiner based this opinion on the fact that the Veteran did not report pain in his knees on his separation Report of Medical History.  The Veteran's Report of Medical History reflects that he checked the box indicating that he had difficulties with his legs at separation.

However, the examiner did not adequately address the Veteran's contentions that he began having pain in his knees in service due to his duties, which entailed crawling on rough surfaces and squatting for hours at a time.  In addition, at his hearing, the Veteran testified that when he indicated that he had problems with his legs upon discharge, he was actually referring to his knees.  As such, on remand, an addendum opinion should be obtained addressing these contentions.

At both hearings, the Veteran also indicated that he had received treatment for headaches in the 1980's or 1990's, and had undergone an electroencephalogram (EEG).  See DRO Hearing transcript page 12, Board Hearing transcript page 12.  These records are not in the Virtual VA or VBMS systems, and should be obtained on remand.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.

The Veteran contends that he began having headaches while on active duty in 1965 or 1966.  Following his service, the Veteran drank for many years, and thought that his headaches were associated with hangovers.  However, he stopped drinking and continued to have the same type of headaches in the right front portion of his head.  See Board Hearing transcript, pages 15-16.

Private medical records from C.M.Q., M.D. reflect this private physician's opinion that the Veteran's headaches were possibly secondary to anxiety.  The Veteran is service-connected for posttraumatic stress disorder (PTSD) with depressive disorder.  

As such, the Board finds that the Veteran has met the criteria for a VA examination to determine whether his headaches are related to service or are secondary to his service-connected PTSD.

As noted in the introduction above, the Board has determined that the issue of entitlement to service connection for peripheral neuropathy of the upper extremities is on appeal.  This is so because of the manner in which the RO characterized the issues.  Pursuant to the decision herein, the Veteran is now service connected for diabetes mellitus, type 2.  It is unclear from the record whether the Veteran has peripheral neuropathy that is related to his service-connected diabetes mellitus, type 2, or to in-service herbicide exposure.  

Current treatment records are not part of the record and are being requested on remand.  If these additional medical records do not clearly reflect that the Veteran had peripheral neuropathy related to his service-connected diabetes mellitus, type 2, the Veteran should be provided with a VA examination to determine whether he has peripheral neuropathy that is secondary to his service-connected diabetes mellitus, type 2, or is due to herbicide exposure.

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain all VA medical records since January 2010 and private records pertaining to treatment of the Veteran's knees and headaches from the 1980's and 1990's in accordance with 38 C.F.R. § 3.159.  If additional information and/or authorization is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.

2.  The examiner who provided the July 2012 VA examination to determine whether the Veteran had a knee disability as a result of active duty should be asked to review the record of evidence, including this remand, any records added as a result of the development herein, and all records in the Virtual VA and VBMS systems in order to provide an addendum opinion.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's knee degenerative joint disease was caused by or is etiologically related to any incident of active duty.  The examiner should specifically address the Veteran's testimony that when he indicated at separation that he was having problems with his legs, he was actually referring to his knees, and his contentions of ongoing knee pain since his in-service duties, which included crawling on rough surfaces and squatting for long periods of time.

The examiner must provide reasons for each opinion.  The medical reasons for accepting or rejecting the Veteran's history should be set forth in detail.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

3. After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the etiology of his headaches.  All indicated tests and studies should be conducted.

The examiner must review the record of evidence, including this remand, any records added as a result of the development herein, and all records in the Virtual VA and VBMS systems.

The examiner should determine the following:

(a)  whether it is at least as likely as not (50 percent probability or more) that the Veteran's headaches had their onset in service, or are otherwise the result of any incident, disease or injury in service (to include exposure to loud noises);

(b)  whether it is at least as likely as not (50 percent probability or more) that the Veteran's headaches have been caused (in whole or in part) by his service-connected PTSD (the examiner should address the private opinion by C.M.Q., M.D. that his headaches are possibly secondary to anxiety); and 

(c)  whether it is at least as likely as not (50 percent probability or more) that the Veteran's headaches have been aggravated (have undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected PTSD.

If the Veteran's current headaches have been aggravated by his service-connected PTSD, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, if these records do not reflect that the Veteran has peripheral neuropathy due to his diabetes mellitus, type 2, schedule the Veteran for a VA examination to determine whether the Veteran in fact has a diagnosis of peripheral neuropathy.  All indicated tests and studies should be conducted.

The examiner must review the record of evidence, including this remand, any records added as a result of the development herein, and all records in the Virtual VA and VBMS systems.

The examiner determine the following:

(a) whether it is at least as likely as not (50 percent probability or more) that the Veteran's peripheral neuropathy of the upper extremities had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of any incident, disease or injury in service (to include exposure to herbicides);

(b)  whether it is at least as likely as not (50 percent probability or more) that the Veteran's peripheral neuropathy of the upper extremities was caused (in whole or in part) by his service-connected diabetes mellitus, type 2; and 

(c)  whether it is at least as likely as not (50 percent probability or more) that the Veteran's peripheral neuropathy of the upper extremities has been aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected diabetes mellitus, type 2.

If the Veteran's peripheral neuropathy of the upper extremities has been aggravated by his service-connected diabetes mellitus, type 2, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. After the Veteran is given opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


